        Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 1 of 10




 1                                                 The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9                   WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE
10
      STATE OF WASHINGTON,                    NO. 2:19-cv-02043-TSZ
11
                           Plaintiff,
12                                            STATE OF WASHINGTON’S
            v.                                RESPONSE TO DEFENDANTS’
13                                            MOTION TO STAY
      U.S. DEPARTMENT OF HOMELAND
14    SECURITY et al.,                        NOTE ON MOTION CALENDAR:
                                              February 12, 2021
15                         Defendants.
16

17

18

19

20

21

22

23

24

25

26


     RESPONSE TO DEFENDANTS’                          ATTORNEY GENERAL OF WASHINGTON
                                                               Civil Rights Division
     MOTION TO STAY--                                      800 Fifth Avenue, Suite 2000
     NO. 2:19-cv-02043-TSZ                                     Seattle, WA 98104
                                                                  (206) 464-7744
           Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 2 of 10




 1                                        I.      INTRODUCTION
 2          Washington does not oppose a 120-day stay in order to give the new presidential
 3   administration time to set its immigration enforcement priorities and evaluate this particular
 4   litigation. But Washington opposes a stay with no strings attached. In county and municipal
 5   courts across the state, judges, court staff, and residents are hard at work resuming postponed
 6   criminal and civil jury trials and attending to everyday matters like landlord-tenant relations,
 7   family law, small claims, and countless other matters that have been on hold. The last thing
 8   Washington’s courts need during this fragile period is the resumption of alarming courthouse
 9   arrests by immigration agents in plain clothes and unmarked vehicles. Any stay, therefore,
10   should be conditioned on an order that Defendants refrain from civil immigration arrests at or
11   near Washington courthouses while the stay is pending. At minimum, Defendants should be
12   ordered to file a report on the docket within twenty-four hours of conducting a courthouse arrest,
13   so the parties and the Court can determine whether to lift the stay.
14                        II.          RELEVANT PROCEDURAL HISTORY
15          Washington filed its Complaint on December 17, 2019, and a motion for preliminary
16   injunction the following day. ECF Nos. 1, 6. The Court set oral argument on the preliminary
17   injunction motion for March 17, 2020. ECF No. 114 at 2. Then the COVID-19 pandemic struck,
18   closing courthouses in the Western District of Washington as well as in counties and cities
19   statewide. See ECF No. 125 (citing General Order No. 01-20); Amended Order
20   No. 25700-B-607, In re Statewide Response by Wash. State Cts. to the COVID-19 Pub. Health
21   Emergency     (Wash.       Mar.    20,    2020),   http://www.courts.wa.gov/content/publicUpload/
22   Supreme%20Court%20Orders/Supreme%20Court%20Emergency%20Order%20re%20CV19
23   %20031820.pdf. As a result, the Court struck Washington’s preliminary injunction motion
24   without prejudice to Washington refiling it once county and municipal courts resumed non-
25   emergency in-person operations. ECF No. 135.
26


       RESPONSE TO DEFENDANTS’                             1             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION TO STAY --                                                      800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                      Seattle, WA 98104
                                                                                     (206) 464-7744
           Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 3 of 10




 1          Concurrent with Washington’s preliminary injunction motion, Defendants moved to
 2   dismiss all of Washington’s claims. ECF No. 118. On April 10, 2020, the Court denied the
 3   motion to dismiss in its entirety and issued a scheduling order directing the close of discovery
 4   on February 16, 2021. ECF Nos. 129, 138. The parties proceeded with discovery; both sides
 5   issued and responded to written discovery, Washington took the depositions of three officials
 6   with the U.S. Customs and Border Protection (CBP), scheduled the depositions of four officials
 7   with U.S. Immigration and Customs Enforcement (ICE), and noticed a Rule 30(b)(6) deposition
 8   of the U.S. Department of Homeland Security. Declaration of Colleen M. Melody in Support of
 9   Washington’s Response to Defendants’ Motion to Stay (Melody Decl.) ¶¶ 3–11, 13–15.
10          In the meantime, Defendants’ practices regarding at-large immigration apprehensions
11   were also affected by COVID-19. On March 18, 2020, ICE announced that it would “temporarily
12   adjust its enforcement posture” to “focus enforcement on public safety risks and individuals
13   subject to mandatory detention based on criminal grounds.” See U.S. Immigr. & Customs Enf’t,
14   Updated ICE statement on COVID-19 (Mar. 18, 2020), https://www.ice.gov/news/releases/
15   updated-ice-statement-covid-19 (last visited Feb. 4, 2021); accord U.S. Immigr. & Customs
16   Enf’t, U.S. Immigration and Customs Enforcement Fiscal Year 2020 Enforcement and Removal
17   Operations Report at 3 (Dec. 23, 2020), https://www.ice.gov/doclib/news/library/reports/
18   annual-report/eroReportFY2020.pdf (same). ICE’s statement did not specifically address
19   courthouses, but justice-system participants in Washington reported that DHS’s courthouse
20   activities dropped off in March 2020. Melody Decl. ¶ 12. And although CBP issued no similar
21   public statement, a CBP Supervisory Border Patrol Agent testified at his October 2020
22   deposition that “we’ve had a stand-down since right around March” on courthouse arrests due
23   to “Coronavirus.” Melody Decl. ¶ 10, Ex. A (Watts Dep. 183:15–184:5).
24          By July 2020, however, Defendants lifted their COVID-related enforcement guidelines
25   and publicly returned to a posture of unrestricted enforcement. See, e.g., U.S. Immigr. &
26   Customs Enf’t , ICE announces results of latest operations targeting criminal aliens (Sept. 1,


       RESPONSE TO DEFENDANTS’                         2              ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       MOTION TO STAY --                                                   800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                   Seattle, WA 98104
                                                                                  (206) 464-7744
              Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 4 of 10




 1   2020),      https://www.ice.gov/news/releases/ice-announces-results-latest-operations-targeting-
 2   criminal-aliens (last visited Feb. 4, 2021) (citing “more than 2,000 at-large” arrests from July
 3   13, 2020, to August 20, 2020, including—contrary to the title of the press release—hundreds of
 4   arrestees with no criminal history). Defendants also resumed messaging their efforts to punish
 5   so-called “sanctuary jurisdictions,” which Defendants accuse of insufficiently contributing local
 6   resources to “cooperat[e]” with federal immigration enforcement. U.S. Immigr. & Customs
 7   Enf’t, DHS, ICE announce arrests of more than 170 at-large aliens in sanctuary jurisdictions
 8   (Oct. 16, 2020), https://www.ice.gov/news/releases/ice-announces-results-latest-operations-
 9   targeting-criminal-aliens (last visited Feb. 4, 2021) (citing Seattle as one of the targeted
10   jurisdictions). And by December 2020, ICE resumed publicizing its efforts to arrest and deport
11   individuals based on immigration status alone, without any requirement of criminal history. See
12   U.S. Immigr. & Customs Enf’t, ICE announces the latest results of Operation Broken Promise,
13   targeting    aliens   who   failed   to   depart   the     US   voluntarily   (Dec.    21,    2020),
14   https://www.ice.gov/news/releases/ice-announces-latest-results-operation-broken-promise-
15   targeting-aliens-who-failed (last visited Feb. 4, 2021).
16            In light of Defendants’ return to policies of unrestricted immigration enforcement
17   focused on jurisdictions Defendants dislike, Washington sought to use the remaining discovery
18   period to clarify the current status of courthouse arrests in the state. Washington issued written
19   discovery requests asking for records reflecting courthouse arrests during the pandemic. Melody
20   Decl. ¶ 13, Exs. B, C. Washington noticed a Rule 30(b)(6) deposition of the Department of
21   Homeland Security that sought testimony on, among other topics, “Modification(s) to the
22   authorization for, or operation of, civil immigration arrests at state and local courthouses at any
23   time since March 2020, including the specific modifications, bases therefore, and expected
24   duration of each such modification.” Melody Decl. ¶ 14, Ex. D. Finally, Washington scheduled
25   the depositions of four ICE officials who have conducted and/or supervised courthouse arrests
26   across the state. Melody Decl. ¶ 15, Ex. E. The parties agreed on January 26–29, 2021, for those


       RESPONSE TO DEFENDANTS’                          3                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION TO STAY --                                                      800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                      Seattle, WA 98104
                                                                                     (206) 464-7744
           Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 5 of 10




 1   depositions. Id. Washington intended to ask whether courthouse arrests have resumed, and at
 2   what rate and location(s), since March 2020. Id.
 3          Ultimately, Washington was unable to obtain from Defendants any information about
 4   current practices. On the Friday afternoon before the ICE depositions were set to take place,
 5   counsel for Defendants cancelled them, citing the change in presidential administrations. Melody
 6   Decl. ¶ 16. Defendants have not responded to the pending written discovery, and have indicated
 7   that they are not planning to schedule the Rule 30(b)(b) deposition. Melody Decl. ¶ 17. As a
 8   result, Washington has not been able to determine whether Defendants have conducted (or
 9   resumed) courthouse arrests since March 2020, and, if so, the circumstances surrounding any
10   such arrests. Melody Decl. ¶ 15.
11          On January 25, 2021, the parties conferred regarding the 120-day stay Defendants now
12   seek. Melody Decl. ¶ 18. Washington indicated that it would consider stipulating to a stay,
13   provided that Defendants agreed to refrain from courthouse arrests while the stay was in place.
14   Id. Defendants declined. Id. In their motion, Defendants include no representations about their
15   current enforcement practices at Washington courthouses, and no assurances that they will
16   refrain from such arrests during the term of the stay they seek. See ECF No. 142.
17                                        III.     ARGUMENT
18   A.     The Court Has Discretion to Tailor a Stay in the Public Interest
19          A stay is “an exercise of judicial discretion and the propriety of its issue is dependent
20   upon the circumstances of the particular case.” Nken v. Holder, 556 U.S. 418, 433 (2009)
21   (internal punctuation and citations omitted). Before granting a stay, the Court should weigh the
22   “competing interests which will be affected by the granting or refusal to grant a stay.” CMAX,
23   Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). The Ninth Circuit sets out three factors for courts
24   to consider: (1) the hardship or inequity that a party may suffer in being required to go forward,
25   (2) the possible damage that may result from granting a stay, and (3) “the orderly course of
26


       RESPONSE TO DEFENDANTS’                           4               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION TO STAY --                                                      800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                      Seattle, WA 98104
                                                                                     (206) 464-7744
            Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 6 of 10




 1   justice measured in terms of the simplifying or complicating of issues, proof, and questions of
 2   law which could be expected to result from a stay.” Id.
 3          In a case where “there is even a fair possibility that the stay . . . will work damage to
 4   someone else,” the moving party must demonstrate “a clear case of hardship or inequity in being
 5   required to go forward.” Landis v. N. Am. Co., 299 U.S. 248, 255–57 (1936) (reversing stay as
 6   abuse of discretion where moving party had not made this showing). “[B]eing required to defend
 7   a suit, without more, does not constitute a ‘clear case of hardship or inequity.’” Lockyer v. Mirant
 8   Corp., 398 F. 3d 1098, 1112 (9th Cir. 2005) (citing Landis, 299 U.S. at 255). Instead, the party
 9   seeking a stay must point to evidence “in the record” “establishing [the stay’s] need.” Clinton v.
10   Jones, 520 U.S. 681, 706 (1997).
11          Even in circumstances where a stay may be appropriate, the terms of the stay must
12   comport with the public interest. Landis, 299 U.S. at 256. In tailoring stays so that “the public
13   welfare or convenience will . . . be promoted,” district courts may condition stays on “reasonable
14   limits,” “terms,” and “conditions.” Id. at 256–57; see also Leyva v. Certified Grocers of Cal.,
15   Ltd., 593 F.2d 857, 864 (9th Cir. 1979) (remanding for district court “to consider conditioning
16   any stay upon receipt of satisfactory assurances”); Lockyer, 398 F.3d at 1111 (reciting rule that
17   stays may be “appropriately conditioned”); Heckman v. Washington, No. C04-5447,
18   2005 WL 1287888, at *3 (W.D. Wash. May 13, 2005) (granting stay “subject to the conditions
19   set forth above”); Ruyan Invs. (Holdings) Inc. v. Sottera, Inc., No. CV 12-5454-GAF, 2013 WL
20   12131546, at *1 (C.D. Cal. Feb. 25, 2013) (granting stay “subject to conditions proposed by [the
21   non-moving party]”).
22   B.     The Court Should Condition Any Stay on an Order Prohibiting Courthouse Arrests
23          It goes without saying that Washington courts, like courts nationwide, have faced
24   “historic challenges” in administering justice during the COVID pandemic. Wash. Cts., Message
25   from     Chief     Justice    Steven     C.     González,      Youtube      (Jan.     11,     2011),
26   https://www.youtube.com/watch?v=P00mP_VxaA0&feature=youtu.be. Courts across the state


       RESPONSE TO DEFENDANTS’                           5               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION TO STAY --                                                      800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                      Seattle, WA 98104
                                                                                     (206) 464-7744
           Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 7 of 10




 1   are engaged in the high-wire act of balancing the rights of litigants, public health protocols,
 2   revised operations procedures, and a host of new, remote technologies. It is hard to imagine a
 3   time when the courts’ mission to deliver “fair and accessible justice for everyone in Washington”
 4   has been more important or more complicated. Id.
 5          Now, Washington courthouses have re-opened for in-person business, including not only
 6   “trials and other hearings, but also clerk’s office operations, facilities planning, technology
 7   improvements, and the general administration of justice.” Fourth Revised and Extended Order
 8   Regarding Court Operations, No. 25700-B-646, In re Statewide Response by Wash. State Cts. to
 9   the COVID-19 Pub. Health Emergency, at 3 (Wash. Oct. 13, 2020), http://www.courts.wa.gov/
10   content/publicUpload/Supreme%20Court%20Orders/Extended%20and%20Revised%20Supre
11   me%20Court%20Order%20October%202020.pdf. To be sure, court officials continue to
12   implement strict public safety measures, including proceeding by remote means when possible,
13   but in-person proceedings have resumed statewide. Id. at 3–4, 6, 10 (authorizing in-person
14   appearances for criminal and civil jury trials, bench trials, non-emergency civil matters, juvenile
15   offender matters, detention review hearings, and civil protection and restraining orders). It is
16   imperative that litigants, witnesses, jurors, and individuals with civic business within the
17   courthouse once again feel safe accessing these spaces.
18          The resumption of civil courthouse arrests, just as state courts begin to dig out from
19   COVID-related shutdowns and backlogs, would be devastating. Courts are in the delicate
20   position of needing to rebuild their roles as the physical centers of their communities.
21   Defendants’ argument that “little damage” will result from an unconditional stay assumes one
22   of two things: (1) Defendants will not resume courthouse arrests, or (2) the resumption of
23   courthouse arrests would not be damaging. The latter is contrary to common sense and the
24   volume of evidence Washington submitted prior to the pandemic. See ECF Nos. 7–47. And the
25   former can be guaranteed only if the Court so orders. Accordingly, the Court should condition
26


       RESPONSE TO DEFENDANTS’                          6               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION TO STAY --                                                     800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                     Seattle, WA 98104
                                                                                    (206) 464-7744
           Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 8 of 10




 1   any stay on an order prohibiting Defendants from conducting civil immigration arrests at or near
 2   Washington state, county, and local courthouses during the pendency of the stay.
 3          Defendants may object that their law enforcement mission requires unrestricted civil
 4   arrest authority. Any such argument should be rejected, given Washington’s strong claims that
 5   civil courthouse arrests are unlawful in the first place, see ECF Nos. 6, 129, and the fact that
 6   Defendants voluntarily ceased the practice for some time during the pandemic, demonstrating
 7   that they are not a core enforcement activity. See U.S. Immigr. & Customs Enf’t, Updated ICE
 8   statement on COVID-19; Melody Decl. ¶ 10, Ex. A (Watts Dep. 183:15–184:5). Simply put,
 9   Defendants’ motion presents no “clear case of hardship or inequity” if courthouse arrests are
10   restricted for the additional period of the stay they seek. See Landis, 299 U.S. at 255.
11          Alternatively, and at minimum, Defendants should be ordered to file a report with the
12   Court within twenty-four hours of conducting a civil arrest at any Washington courthouse. Such
13   report should contain full details about the date, location, and circumstances of the arrest,
14   including the identity of the individual arrested and a copy of any resulting immigration charging
15   document. Such a report would permit the Court and Washington to evaluate whether immediate
16   action is required to lift the stay. See Cheyney State Coll. Fac. v. Hufstedler, 703 F.2d 732, 738
17   (3d Cir. 1983) (holding that stay was appropriately conditioned on “oversight” and “report[ing]”
18   requirement).
19                                      IV.      CONCLUSION
20          For the foregoing reasons, the Court should condition any stay in this matter on an
21   order prohibiting Defendants from conducting civil courthouse arrests. At minimum,
22   Defendants should be ordered to make a full report to the Court of any such arrest within
23   twenty-four hours of its occurrence.
24

25

26


       RESPONSE TO DEFENDANTS’                          7                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION TO STAY --                                                      800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                      Seattle, WA 98104
                                                                                     (206) 464-7744
        Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 9 of 10




 1       DATED this 8th day of February 2021.
 2

 3                                         Respectfully submitted,
 4                                         ROBERT W. FERGUSON
                                           Attorney General
 5

 6                                         s/ Colleen M. Melody
 7                                         COLLEEN M. MELODY, WSBA #42275
                                           Civil Rights Division Chief
 8                                         MARSHA CHIEN, WSBA #47020
                                           MITCHELL A. RIESE, WSBA #11947
 9                                         Assistant Attorneys General
                                           Attorneys for Plaintiff State of Washington
10
                                           Wing Luke Civil Rights Division
11                                         Office of the Attorney General
                                           800 Fifth Avenue, Suite 2000
12                                         Seattle, WA 98104-3188
                                           Phone: (206) 464-7744
13                                         Colleen.Melody@atg.wa.gov
14                                         Marsha.Chien@atg.wa.gov
                                           Mitchell.Riese@atg.wa.gov
15

16

17

18

19

20

21

22

23

24

25

26


     RESPONSE TO DEFENDANTS’                    8              ATTORNEY GENERAL OF WASHINGTON
                                                                        Civil Rights Division
     MOTION TO STAY --                                              800 Fifth Avenue, Suite 2000
     NO. 2:19-cv-02043-TSZ                                              Seattle, WA 98104
                                                                           (206) 464-7744
          Case 2:19-cv-02043-TSZ Document 143 Filed 02/08/21 Page 10 of 10




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
 5
            Dated this 8th day of February 2021.
 6

 7

 8                                       CAITILIN HALL
                                         Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       RESPONSE TO DEFENDANTS’                                       ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       MOTION TO STAY --                                                  800 Fifth Avenue, Suite 2000
       NO. 2:19-cv-02043-TSZ                                                  Seattle, WA 98104
                                                                                 (206) 464-7744
